EXHIBIT 32.1 CERTIFICATION Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Prologis, Inc. (the “Company”), hereby certifies, to such officer’s knowledge, that the Company’s Annual Report on Form10-K for the annual period ended December 31, 2015 (the “Report”), which accompanies these certifications, fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 19, 2016 By: /s/ HAMID R. MOGHADAM Name: Hamid R. Moghadam Title: Chief Executive Officer Dated: February 19, 2016 By: /s/ THOMAS S. OLINGER Name: Thomas S. Olinger Title: Chief Financial Officer
